Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 1 of 9 PageID #: 73415




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


  TQ DELTA, LLC,

                            Plaintiff;

                 v.
                                                     Civil Action No. 14-954-RGA
  ADTRAN, INC.,

                            Defendant.




                               MEMORANDUM OPINION

 Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews,
 Rajendra A. Chiplunkar, and Ashley M. Ratycz, MCANDREWS, HELD & MALLOY, LTD,
 Chicago, IL, attorneys for Plaintiff TQ Delta.

 Kenneth L. Dorsney, MORRIS JAMES LLP, Wilmington, DE; Paul M. Sykes, David W. Holt,
 Benn C. Wilson, and Jake M. Gipson, BRADLEY ARANT BOULT CUMMINGS LLP,
 Birmingham, AL, attorneys for Defendant Adtran.




 July 28, 2020
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 2 of 9 PageID #: 73416




 /s/ Richard G. Andrews
 ANDREWS, U.S. DISTRICT JUDGE:

        This is a patent case about digital communication technology. Currently before me is

 Defendant Adtran, Inc.’s Motion for Summary Judgment of Non-Infringement (D.I. 952) and

 Plaintiff TQ Delta, LLC’s Motion for Summary Judgment of Infringement (D.I. 955). I have

 considered the briefing. (D.I. 953, 986, 997; D.I. 957, 985, 1004). Because genuine disputes of

 material fact exist, both motions are denied. The corresponding motions in No. 15-121 (which

 are D.I. 948 and 951) are thus also denied.

 I.     BACKGROUND

        A. Asserted Patents

        The asserted patents relate to Digital Subscriber Line (DSL) technology, which is a way

 to connect to the Internet using copper telephone lines. (D.I. 963-1, Ex. A, “Zimmerman

 Invalidity Report,” ¶ 65). I bifurcated the case into separate trials for each patent family. (D.I.

 369). The present motions are about the Family 4 patents: U.S. Patent Nos. 7,292,627 (’627

 patent), 8,090,008 (’008 patent), and 8,073,041 (’041 patent). Plaintiff is asserting claim 26 of

 the ’627 patent, claim 14 of the ’008 patent, and claim 14 of the ’041 patent.

        The purpose of the Family 4 patents is to lower the peak-to-average power ratio (PAR) of

 transmitted signals. (’627 patent at 1:18-22). The PAR of a signal is the ratio of the maximum

 power that the signal reaches to the average power of the signal over a period of time. (Id. at

 1:60-64). Reducing PAR is desirable because a high PAR can cause signal “clipping” (which

 degrades the signal), or it requires a system that consumes high amounts of power. (D.I. 959-2,

 Ex. B, “Madisetti Report,” ¶ 60).




                                                   1
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 3 of 9 PageID #: 73417




        The patents address PAR in “multicarrier communications systems,” such as DSL. (’627

 patent at 3:24-37). These systems transmit signals simultaneously across multiple frequency

 channels, which are also called “carriers.” (Id. at 1:26-32). The systems convey information by

 modulating the phases and amplitudes of the carrier signals. (Madisetti Report ¶ 46). Some

 phases and amplitudes represent “0,” while others represent “1.” (Id.). DSL uses a technique

 called “Discrete MultiTone” (DMT) to modulate the carrier signals. (Zimmerman Invalidity

 Report ¶ 66). With a technique known as Quadrature Amplitude Modulation (QAM), a single

 carrier signal can represent multiple bits at once (such as “000” or “001”). (Madisetti Report ¶

 47). Thus, a DMT symbol is made up of a set of QAM symbols. (Id. ¶ 49). A DSL system may

 transmit 4000 DMT symbols per second. (Id.). This process allows users to send and receive

 information over the Internet.

        If the data is insufficiently random though, the amplitudes of multiple carriers can align,

 which results in a high peak power (and thus a high PAR). (Zimmerman Invalidity Report ¶ 76).

 The Family 4 patents address this problem by “substantially scramb[ling] the phase

 characteristics of the carrier signals.” (’627 patent at 2:38-40). The scrambling technique

 disclosed in the patents involves: 1) associating a value with each carrier signal; 2) computing a

 phase shift for each carrier signal based on that value; and 3) combining the computed phase

 shift with the phase characteristic of that carrier signal. (’627 patent at Abstract).

         Claim 14 of the ’008 patent is representative. It recites:

         A multicarrier system including a first transceiver that uses a plurality of carrier
         signals for modulating a bit stream, wherein each carrier signal has a phase
         characteristic associated with the bit stream, the transceiver capable of:
             associating each carrier signal with a value determined independently of any
             bit value of the bit stream carried by that respective carrier signal, the value
             associated with each carrier signal determined using a pseudo random number
             generator, computing a phase shift for each carrier signal based on the value

                                                    2
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 4 of 9 PageID #: 73418




            associated with that carrier signal; and combining the phase shift computed
            for each respective carrier signal with the phase characteristic of that carrier
            signal to substantially scramble the phase characteristics of the plurality of
            carrier signals, wherein multiple carrier signals corresponding to the
            scrambled carrier signals are used by the first transceiver to modulate the
            same bit value.

        B. Accused Products

        Plaintiff accuses fourteen of Defendant’s products of infringing these patents. (Madisetti

 Report ¶ 125). These products all use the Broadcom BCM65300 chipset. (Id.). Plaintiff’s

 infringement analysis focuses on the Total Access (TA) 5000 (PN 1187130F1), which, according

 to Plaintiff, is representative of all the accused products. (Id.). The TA5000 is a device that

 telecommunications companies place in central network hubs to provide Internet connectivity to

 their customers. (Id. ¶ 126). Plaintiff claims the TA5000 complies with an international technical

 standard, the “Very high-speed digital subscriber line transceivers 2” (VDSL2) standard. (Id. ¶

 125). Thus, under Plaintiff’s theory, if complying with the mandatory provisions of the VDSL2

 standard would infringe the Family 4 patents, then all fourteen accused products infringe.

        The VDSL2 standard requires an initialization sequence in which the transceiver unit in a

 central office communicates with a transceiver unit in a customer’s premises. (Id. ¶ 98). VDSL2

 requires that the central office unit create a “special operations channel” (“SOC”) to

 communicate with the customer unit. (Id. ¶ 101). Four types of messages are sent over the SOC

 channel: O-PRM, O-PMS, R-MSG 1, and R-MSG 2. (D.I. 959-12, Ex. K, “Zimmerman Report,”

 ¶ 57). These messages are all sent using 4-QAM modulation, which means two bits are mapped

 to each carrier. (Id. ¶ 59). VDSL2 requires the application of a “quadrant scrambler” to those

 messages. (Id. ¶ 77).




                                                   3
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 5 of 9 PageID #: 73419




 II.     LEGAL STANDARDS

         A. Summary Judgment

         “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

 CIV. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

 disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S. 317,

 330 (1986). Material facts are those “that could affect the outcome” of the proceeding, and “a

 dispute about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury

 to return a verdict for the nonmoving party.” Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

 2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The burden on the

 moving party may be discharged by pointing out to the district court that there is an absence of

 evidence supporting the non-moving party’s case. Celotex, 477 U.S. at 323.

         The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

 for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986);

 Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460–61 (3d Cir. 1989). A non-moving

 party asserting that a fact is genuinely disputed must support such an assertion by: “(A) citing to

 particular parts of materials in the record, including depositions, documents, electronically stored

 information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or

 other materials; or (B) showing that the materials cited [by the opposing party] do not establish

 the absence . . . of a genuine dispute . . . .” FED. R. CIV. P. 56(c)(1).

         When determining whether a genuine issue of material fact exists, the court must view

 the evidence in the light most favorable to the non-moving party and draw all reasonable

 inferences in that party’s favor. Scott v. Harris, 550 U.S. 372, 380 (2007); Wishkin v. Potter, 476

                                                     4
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 6 of 9 PageID #: 73420




 F.3d 180, 184 (3d Cir. 2007). A dispute is “genuine” only if the evidence is such that a

 reasonable jury could return a verdict for the non-moving party. Anderson, 477 U.S. at 247–49.

 If the non-moving party fails to make a sufficient showing on an essential element of its case

 with respect to which it has the burden of proof, the moving party is entitled to judgment as a

 matter of law. See Celotex Corp., 477 U.S. at 322.

        B. Patent Infringement

        A patent is infringed when a person “without authority makes, uses, offers to sell, or sells

 any patented invention, within the United States . . . during the term of the patent . . . .” 35

 U.S.C. § 271(a). “Literal infringement of a claim exists when every limitation recited in the

 claim is found in the accused device.” Kahn v. Gen. Motors Corp., 135 F.3d 1472, 1477 (Fed.

 Cir. 1998). “If any claim limitation is absent from the accused device, there is no literal

 infringement as a matter of law.” Bayer AG v. Elan Pharm. Research Corp., 212 F.3d 1241,

 1247 (Fed. Cir. 2000).

 III.   DISCUSSION

        The asserted claims disclose, “each carrier signal [having/has] a phase characteristic

 associated with the [input] bit stream.” Defendant argues that a person of ordinary skill in the art

 would understand that the “phase characteristic” in this limitation must be an “unshifted phase

 characteristic.” Dr. George Zimmerman, Defendant’s expert, notes that later language in each

 claim describes combining a phase shift with the phase characteristic. (Zimmerman Report ¶

 136). Dr. Zimmerman reasons that if a phase characteristic is ultimately shifted, it must have

 started as unshifted. (Id.). This does not follow. The phase characteristic could be shifted and

 then shifted again. There is nothing in the claims that would exclude such a technique.



                                                    5
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 7 of 9 PageID #: 73421




        The asserted claim of the ’627 patent refers to an “input bit stream” in this limitation,

 while the asserted claims of the other patents mention only a “bit stream.” According to Dr.

 Zimmerman, a person of ordinary skill in the art would understand an “input bit stream” to be a

 bit stream from a source that is external to the transceiver. (Zimmerman Report ¶ 131). The

 evidence he provides for this opinion is just one possible embodiment described in the

 specification. (Id.). “[W]e do not read limitations from the embodiments in the specification into

 the claims.” Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014). I

 therefore decline to import that limitation into the asserted claim.

        Under Plaintiff’s theory, the “bit stream” (and the “input bit stream”) described in the

 claims correspond to the O-PRM and O-PMS messages transmitted during the VDSL2

 initialization sequence. (D.I. 957 at 10). The claims also recite a “phase characteristic associated

 with” that bit stream. Plaintiff argues this phase characteristic is the “two-bit constellation point

 associated with each two-bit portion of the O-PRM and O-PMS messages.” (Id.). According to

 Dr. Vijay Madisetti, Plaintiff’s expert:

        The VDSL2 standard describes the process of associating the bits from the input
        bit stream (O-PMS or O-PRM) to the phase and amplitude of a carrier signal. In
        4-QAM modulation, the phase characteristic of a carrier signal can have one of
        four values, which value is determined based on the two bits from the input bit
        stream. For example, carrier 1 has a phase characteristic that is associated with
        bits 0 and 1 of a byte of the O-PRM SOC message. Pursuant to the 4-QAM
        modulation scheme defined in the VDSL2 standard, the phase characteristic of a
        carrier signal can be π/4 (also 45 degrees or X, Y constellation points +1, +1),
        3π/4 (also 135 degrees or X, Y constellation points -1, +1), 5π/4 (also 225 degrees
        or X, Y constellation points -1, -1), or 7π/4 (also 315 degrees or X, Y
        constellation points +1, -1) depending on the integer value of the two bits
        associated with that carrier.

 (Madisetti Report ¶ 153) (cleaned up).




                                                   6
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 8 of 9 PageID #: 73422




        Dr. Madisetti thus concludes that, in the TA5000, each carrier signal has a “phase

 characteristic associated with” the bit stream. According to Dr. Madisetti, testing performed by

 Dr. Todor Cooklev and an analysis of the source code by Dr. Kevin Almeroth confirm the

 TA5000 meets this claim element. (Id. ¶¶ 156-8).

        Defendant, however, argues that the accused products “scramble the data bits of the O-

 PMS message and then generate constellation points from those scrambled data bits.” (D.I. 985

 at 6). In other words, the products “use a bit scrambler applied before constellation encoding and

 do not further shift the constellation points after they are generated.” (Id.) (emphasis in original).

 Thus, Defendant argues, there is no “phase characteristic associated with” the bit stream.

 Defendant’s Dr. Zimmerman opines:

        [T]he source code shows that the Accused Products operate by directly
        transforming the mapped data bits to the transformed data bits using a series of
        bit-wise logical operations. Only after that transformation is complete does the
        source code calculate QAM symbols that have a phase characteristic for
        transmission of the carrier signal. That later-calculated phase characteristic
        necessarily cannot be the unshifted phase characteristic because the later-
        calculated phase characteristic is not further shifted or adjusted as required by the
        later limitations of claim 26 [of the ’627 patent].

        Nor may TQ Delta identify the mapped data bits as themselves being the
        unshifted phase characteristics. Claim 26 requires “each carrier signal having an
        unshifted phase characteristic associated with the input bit stream.” Thus, the
        unshifted phase characteristic must be something associated with—in other
        words, something related to but different from—the input bit stream, not the input
        bit stream itself.

 (Zimmerman Report ¶¶ 137-8) (cleaned up).

        I conclude this is a genuine dispute of material fact. Neither party has successfully

 shown that no reasonable jury could return a verdict for the opposing side. Therefore,

 summary judgment for either party would be inappropriate.



                                                   7
Case 1:14-cv-00954-RGA Document 1181 Filed 07/28/20 Page 9 of 9 PageID #: 73423




         This conflicting evidence on the “phase characteristic” limitation means there are

 also genuine disputes over whether the accused products “comput[e] a phase shift for

 each carrier signal based on the value associated with that carrier signal” and whether

 they “combin[e] the phase shift computed for each [respective] carrier signal with the

 phase characteristic of that carrier signal.”

 IV.     CONCLUSION

         Defendant’s Motion for Summary Judgment of Non-Infringement (D.I. 952) and

 Plaintiff’s Motion for Summary Judgment of Infringement (D.I. 955) are DENIED. I will enter

 an Order consistent with this Opinion.




                                                 8
